DETAILED ACTION
This communication is responsive to Amendment filed 3/29/2022.  
As a result of the amendment claims 1, 11 and 21 have been amended.  
Claims 1-26 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1-26 are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to implementing a time series metrics (TSM) data store using Log-Structured-Merge (LSM) trees and co-locating data by series to perform sequential disk writes.
Claims 1, 11 and 21 are considered allowable since (1) the rejections given under 35 U.S.C. 112(b) have been withdrawn because the affected claims have been amended; (2) the prior art of record fails to teach and /or suggest “select a second resolution database according to the persistence policy;
store, responsive to the selecting of the second resolution database, the TSM data point in a staging file for the second resolution database, the staging file identifying one or more TSM data points to be aggregated”.  
Therefore, claims 1, 11 and 21 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 2-10, 12-20 and 22-26 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157